Citation Nr: 0022203	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cataract of the left 
eye due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	James A. King, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran had active service from June 1944 to July 1947.

In June 1999, the Board remanded this claim for the RO to 
schedule a Travel Board hearing.  The veteran was provided a 
hearing before the undersigned Member of the Board sitting at 
the RO in April 2000.


REMAND

The veteran's central contention is that he has a cataract in 
his left eye as a result of exposure to ionizing radiation 
during his service in post-World War II Japan.  He does not 
contend that he participated in a nuclear weapons test or 
that he was a member of occupation forces of Hiroshima or 
Nagasaki.  He asserts instead that he was exposed to ionizing 
radiation while on liberty in 1945 during the occupation of 
Japan.  The veteran has had several claims for service 
connection for various disabilities adjudicated by both the 
RO and the Board over the past several years.  As a result of 
these earlier claims, January 1991 and July 1991 
correspondence from the Defense Nuclear Agency (DNA) to the 
RO collectively confirmed that the veteran served aboard the 
USS ARGONNE from September 5, 1945 to June 26, 1946, which 
arrived at Tokyo, Honshu, Japan (approximately 400 miles from 
Hiroshima and 550 miles from Nagasaki) on September 17, 1945, 
remaining at Tokyo until April 5, 1946 when she departed 
Japan enroute to the continental United States via Pearl 
Harbor.  DNA reported that scientific dose reconstruction 
indicated that an eight hour visit to either Hiroshima or 
Nagasaki at ground zero as early as the day of occupation 
force arrival resulted in a calculated dose of less than 
0.001 rem. 

Under applicable law and regulation, service connection may 
be granted for disability resulting from disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).  With regard to a claim for service 
connection based on exposure to ionizing radiation during 
service, the U.S. Court of Appeals for Veterans Claims and 
the Federal Circuit Court have noted that there are three 
ways in which a veteran may establish service connection for 
disability which he or she believes was caused by ionizing 
radiation.  First, under 38 U.S.C.A. § 1112(c) (West 1991) 
and 38 C.F.R. § 3.309(d) (1999), a veteran who participated 
onsite in testing involving the detonation of nuclear 
weapons, or participated in the post-World War II occupation 
or other duty in Hiroshima or Nagasaki, Japan, in 1945-1946, 
or was interned as a prisoner of war in Japan with 
opportunity for exposure to ionizing radiation, and who later 
contracts one of 15 listed types of cancer will be granted 
service connection.  Second, under 38 C.F.R. § 3.311 (1999), 
a veteran who meets certain specified conditions may be 
granted service connection for one of 24 disorders 
(radiogenic diseases) listed therein.  Third, where evidence 
is presented which traces causation of the claimed disability 
to a condition or event during service, direct service 
connection can be established under 38 U.S.C.A. §§ 1110, 1131 
(West 1991), and 38 C.F.R. § 3.303 (1999).  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See also McGuire v. West, 11 Vet. App. 274 (1998).

In addition, under 38 C.F.R. § 3.311 when it is determined 
that a veteran was exposed to ionizing radiation as claimed, 
and the veteran subsequently develops a radiogenic disease, 
the claim, before its adjudication, shall be referred to the 
Under Secretary for Benefits for consideration as to whether 
the disease resulted from exposure to ionizing radiation in 
service.  If, however, it is determined that the veteran was 
not exposed to ionizing radiation as claimed, or that he did 
not develop a radiogenic disease, or it did not become 
manifest within applicable periods, it shall not be 
determined that the disease resulted from exposure to 
ionizing radiation under such circumstances, pursuant to 38 
C.F.R. § 3.311(b)(1), (2), (5), and 38 C.F.R. § 3.311(c).

Further, 38 C.F.R. § 3.311 establishes a series of 
chronological obligations upon both parties.  Hilkert v. 
West, 12 Vet. App. 145 (1999); see also Wandel v. West, 11 
Vet. App. 200.  First, the claimant must establish that the 
veteran has a radiogenic disease.  See 38 C.F.R. 
§3.311(b)(2).  This disease must manifest within a certain 
time period.  See 38 C.F.R. § 3.311(b)(5).  Once a claimant 
has established a diagnosis of a radiogenic disease within 
the specified period and claims that the disease is related 
to his radiation exposure while in service, VA must then 
obtain a dose assessment.  38 C.F.R. § 3.311(a)(1); see 
Wandel, supra.  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b); 
Ramey and Wandel, both supra.  When such a claim is forwarded 
for review, the Under Secretary for Benefits shall consider 
the claim with reference to 38 C.F.R. § 3.311(e) and may 
request an advisory medical opinion from the Under Secretary 
of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as likely 
as not" that the disease resulted from in-service radiation 
exposure or whether, under § 3.311(c)(1)(ii), there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  "Radiogenic diseases" under this 
regulation include posterior subcapsular cataracts manifest 6 
months or more after exposure.  38 C.F.R. § 3.311(b).  Other 
claimed diseases may be considered radiogenic if the claimant 
has cited or submitted competent scientific or medical 
evidence which supports that finding.  38 C.F.R. § 
3.311(b)(4).  

Regarding the veteran's claim for service connection for a 
cataract of the left eye, posterior subcapsular cataracts is 
listed as a radiogenic disease under the provisions of 38 
C.F.R. § 3.311(b)(2).  In a statement dated in August 1997, 
Peter J. Utrata, M.D., indicated that the disability for 
which the veteran underwent surgery in January 1996 was a 
posterior subcapsular cataract.  Thus, if the evidence were 
to show that the veteran was exposed to ionizing radiation 
during service, that he has this disability, and that it 
first became manifest 6 months or more after exposure, it 
would be necessary to refer the veteran's claim to the Under 
Secretary for Benefits for an opinion regarding whether the 
disability resulted from exposure to radiation in service.

As indicated above, the record indicates that an eight hour 
visit to either Nagasaki or Hiroshima ground zero as early as 
the day of occupation force arrival results in a calculated 
does of less than 0.001 rem.  However, there is no evidence 
that the veteran's claims file was referred to the VA Under 
Secretary for Benefits pursuant to the provisions of 38 
C.F.R. § 3.311(b) in connection with this claim.  The RO 
appears to have based its decision on a March 1994 reply 
requested in connection with a previous claim of the veteran 
from VA Assistant Chief Medical Director for Environmental 
Medicine and Public Health who found it highly unlikely that 
the veteran's skin cancer could be attributed to exposure to 
ionizing radiation in service.  However, there was and is no 
specific finding as to whether the currently claimed left eye 
cataract condition is likely related to the veteran's 
ionizing radiation exposure.  As noted above, current 
controlling case law requires such development in cases such 
as the instant appeal.  The RO should ensure that appropriate 
development is accomplished prior to return of this case to 
the Board.

The Board notes further, that the veteran indicated at a 
personal hearing held before the undersigned Member of the 
Board in April 2000 that several of his physicians had 
indicated that there was a likely relationship between his 
exposure to ionizing radiation in service and the development 
of a left eye cataract.  The veteran should be informed on 
remand to submit, in writing, such statements from Drs. 
Cooney and Gutterman.  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should inform the appellant 
that he may submit additional evidence 
and argument in support of his claims 
including statements from Drs. Cooney and 
Gutterman purported to establish a 
relationship between the veteran's left 
eye cataract and exposure to ionizing 
radiation to the RO.  

2.  The RO should refer the case to the 
Under Secretary for Benefits in 
Washington, DC, pursuant to the 
provisions of 38 C.F.R. § 3.311(b).  The 
opinion from the Under Secretary 
including any requested advisory medical 
opinion from the Under Secretary of 
Health should address whether sound 
scientific and medical evidence supports 
a conclusion that it is "at least as 
likely as not" that the veteran's left 
eye cataract resulted from in-service 
radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable 
possibility" that the left eye cataract 
resulted from in-service radiation 
exposure.  

3.  Upon return of the case from the 
Under Secretary to the RO, the RO should 
readjudicate the veteran's claim for 
service connection for a left eye 
cataract with consideration of the 
Court's holding in Hilkert, supra.  If 
that claim continues to be denied, the RO 
should issue to the veteran and his 
representative a supplemental statement 
of the case concerning all evidence added 
to the record since the statement of the 
case was issued in October 1997.  The 
veteran and his representative should 
then be given an opportunity to respond, 
and the case returned to the Board for 
further appellate consideration, if 
otherwise in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).




 

